                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00063-RWS
v.                                                  §
                                                    §
                                                    §
SURI SURAI RIVERA-ZUNIGA (3),                       §


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count One with a

violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with Intent to Manufacture and

Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a

proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge
    .
recommends that the Court accept the defendant’s guilty plea. The parties waived their right to file

objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed TUESDAY, APRIL 02, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count One of the Superseding Indictment in the above-numbered cause.

       SIGNED this 4th day of April, 2019.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
